—Judgment unani*937mously affirmed.
mously affirmed. Memorandum: We reject the contention of defendant that County Court erred in denying his motion to suppress certain identification testimony on the ground that the photo array shown to the identifying witness was unduly suggestive. The fact that two of the 12 individuals whose photographs were shown to the identifying witness did not match the description of defendant does not render the photo array unduly suggestive (see, People v Lee, 207 AD2d 953, 954, lv denied 85 NY2d 864; see generally, People v Chipp, 75 NY2d 327, 335, cert denied 498 US 833). (Appeal from Judgment of Monroe County Court, Marks, J. — Robbery, 1st Degree.) Present — Denman, P. J., Green, Wisner, Pigott, Jr., and Fallon, JJ.